            Case 5:15-cv-00634-G Document 447 Filed 09/07/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

 DUANE & VIRGINIA LANIER
 TRUST, individually and on behalf of all
 others similarly situated,

        Plaintiffs

 v.                                                  No. CIV-15-634-G

 SANDRIDGE MISSISSIPPIAN
 TRUST I, et al.

        Defendants

                     MOTION TO APPEAR TELEPHONICALLY

       Defendant SandRidge Energy, Inc., (“SandRidge”) by and through its counsel of

record, respectfully requests the Court permit lead counsel Herbert Beigel to appear at the

upcoming status conference and motion hearing by telephone or other remote means. In

support of this request, SandRidge would state as follows:

       1.      On January 7, 2021, SandRidge filed its Motion to Dismiss (Dkt. No. 433).

               Plaintiffs timely filed their Opposition to Defendant SandRidge Energy,

               Inc.’s Motion to Dismiss (Dkt. No. 434), and SandRidge subsequently filed

               a Reply in Support of Its Motion to Dismiss (Dkt. No. 436).

       2.      The Court recently set a status conference and motion hearing in this matter

               for September 24, 2021 at 10:30 a.m. Order (Dkt. No. 446).

       3.      Among other topics, the Court’s Order states that the parties should be

               prepared to discuss SandRidge’s Motion to Dismiss. Id.
             Case 5:15-cv-00634-G Document 447 Filed 09/07/21 Page 2 of 4




        4.      Western District Local Civil Rule 16(b)(4) states that “[w]hen justified by

                the circumstances, the court may allow counsel or a party to participate in [a

                status and scheduling] conference by telephone.”

        5.      SandRidge’s lead counsel in this matter is Herbert Beigel. He has complete

                knowledge of SandRidge’s Motion to Dismiss and has also been the only

                attorney involved in discussions with other parties on issues such as

                settlement or treatment of other defendants.

        6.      Mr. Beigel must travel to Los Angeles, California on the evening of

                September 24, 2021, and he has already made travel arrangements for that

                trip from his home in Arizona.

        7.      SandRidge does not believe any party would be prejudiced by his appearing

                via telephone. However, SandRidge could potentially be prejudiced if Mr.

                Beigel were unable to appear telephonically, and appearing in person would

                pose a hardship to Mr. Beigel.

        WHEREFORE Defendant SandRidge Energy, Inc. respectfully requests the Court

exercise its discretion under Local Rule 16(b)(4) and permit counsel to appear

telephonically at the status conference and motion hearing currently set for September 24,

2021.
         Case 5:15-cv-00634-G Document 447 Filed 09/07/21 Page 3 of 4




                                          Respectfully submitted,

                                           s/Jason L. Callaway
                                           J. Christopher Davis, OBA No. 16639
                                           Jason L. Callaway, OBA No. 31958
                                           JOHNSON & JONES, P.C.
                                           Two Warren Place
                                           6120 S. Yale, Suite 500
                                           Tulsa, Oklahoma 74136
                                           Telephone: (918) 584-6644
                                           Facsimile: (888) 789-0940
                                           cdavis@johnson-jones.com
                                           jcallaway@johnson-jones.com

                                          and

                                          Herbert Beigel, admitted pro hac vice
                                          5641 N. Chieftain Trail
                                          Tucson, Arizona 85739
                                          Telephone: (520) 825-1995
                                          Facsimile: (520) 844-6215
                                          hbeigel@me.com
                                          Counsel for Defendant
                                          SANDRIDGE ENERGY, INC.


                            CERTIFICATE OF SERVICE

       I hereby certify that on September 7, 2021, a true and correct copy of the foregoing
was filed and served via the CM/ECF e-file system and/or U.S Mail upon the following:

Laurence M. Rosen lrosen@rosenlegal.com
Phillip Kim pkim@rosenlegal.com
Darren B. Derryberry dderryberr@derryberrylaw.com
Jonathan Horne jhorne@rosenlegla.com
Joshua E. Baker jbaker@rosenlegal.com
Keith R. Lorenze klorenze@rosenlegal.com
Nicholas G. Farha nick@farhalawfirm.com
Amy H. Bond abond@cov.com
C. Williams Phillips cphillips@cov.com
Christopher Yuk Lun Yeung cyeung@cov.com
Herbert Beigel hbeigel@me.com
Joanne Sum-Ping jsumping@cov.com
        Case 5:15-cv-00634-G Document 447 Filed 09/07/21 Page 4 of 4




Jordan S. Joachim jjoachim@cov.com
Karen A. Phansalker kphansalkar@cwlaw.com
Mark P. Gimbel mgimbel@cov.com
Mitchell D. Blackburn mblackburn@cwlaw.com
Robert A. Nance rnance@riggsabney.com
Swati R. Prakash sprakash@cov.com
Karolyn R. Bilanko Carolyn.bilanko@bracewellaw.com
David B. Springer david.springer@bracewell.com
Patrick A. Caballero Patrick.caballero@bgllp.com
Ryan S. Wilson ryan@rswilsonlaw.com
Williams S. Benesh steve.benesh@bgllp.com
Christopher J. Fawal christopher.fawal@lw.com
Davind L. Johnson david.johnson@lw.com
George S. Corbyn, Jr. gcorbyn@corbynlaw.com
James C. Word Christian.word@lw.com
Joe M. Hampton jhamptom@hbplawok.com
Norman G. Anderson norman.anderson@lw.com
Stephen P. Barry Stephen.barry@lw.com
Steven M. Bauer Steven.gauer@lw.com
Evan Vincent evan.vincent@crowedunlevy.com
Thomas B. Snyder Thomas.Snyder@usdoj.gov
Andrew L. Schwartz aschwartz@rgrdlaw.com
David Rosenfeld drosenfeld@rgrdlaw.com
Evan J. Kaufman ekaufman@rgrdlaw.com
Samuel H. Rudman srudman@rgrdlaw.com
Sean T. Mason smasson@rgrdlaw.com



                                           s/Jason L. Callaway
